DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 7, the limitation “located on an upper side than a surface of the isolation” in line 3 and 5 renders the claim indefinite and unclear because it is not clear what it means by “located on an upper side than a surface of the isolation”. It appears it 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katayama et al. (US publication 2006/0044873 A1), hereinafter referred to as Katayama873.

Regarding claim 9, Katayama873 teaches a semiconductor device having a split-gate type MONOS structure using a FinFET (fig. 32, [0119] and related text) comprising: a source (S(2a/2b), [0130]) and a drain (D1(2a/2b), [0130]) formed of an n-type impurity diffusion layer ([0130]); a first channel forming layer (1a, [0072 and 0120]) which is formed under a control gate (CG, fig. 32) and is formed of a semiconductor layer doped with a p-type impurity ([0072]); and a second channel (Vn, [0075]) forming layer which is formed under a memory gate (MG, fig. 32) and is formed of a semiconductor layer doped with an n-type impurity ([0075]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Katayama873, as applied to claim 9 above, in view of Ishimaru et al. (US publication 2005/0230736 A1), hereinafter referred to as Ishimaru736, and further in view of Funayama et al. (US publication 2011/0129984 A1), hereinafter referred to as Funayama984.

Regarding claim 10, Katayama873 discloses all the limitations of claim 9 as discussed above on which this claim depends.
Katayama873 does not explicitly teach further comprising: a p-type semiconductor layer which is formed under the second channel forming layer and has an impurity concentration higher than an impurity concentration of a semiconductor substrate.
Ishimaru736 teaches further comprising: a p-type semiconductor layer (PWEL) which is formed under the second channel forming layer (fig. 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Katayama873 with that of Funayama984 so that further comprising: a p-type semiconductor layer which is 
Katayama873 and Ishimaru736 do not explicitly teach a p-type semiconductor layer has an impurity concentration higher than an impurity concentration of a semiconductor substrate.
Funayama984 teaches a p-type semiconductor layer has an impurity concentration higher than an impurity concentration of a semiconductor substrate ([0099]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Katayama873 and Ishimaru736 with that of Funayama984 so that f a p-type semiconductor layer has an impurity concentration higher than an impurity concentration of a semiconductor substrate for a semiconductor integrated circuit device with high reliability ([0017]).
Regarding claim 11, Katayama873 discloses further comprising: a charge trapping film (CSL, [0075], fig. 32) formed between the memory gate and the second channel forming layer, wherein a transistor configured of the memory gate, the source, the drain, and the charge trapping film operates in an accumulation mode ([0006]).
	

Allowable Subject Matter
Claims 1-6 and 8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 1 is allowable primarily because the prior arts of record, singly or in combination, neither anticipates nor render obvious the following limitations when taken in combination with all other limitations:
“…a fin which is a part of the semiconductor substrate and is formed so as to selectively protrude from the main surface of the semiconductor substrate; an isolation which is formed on the main surface of the semiconductor substrate and is formed to have an upper surface located at a position lower than a position of an upper surface of the fin; …a first channel forming layer which is formed in the fin under the control gate and is formed of a p-type semiconductor layer; and a second channel forming layer which is formed in the fin under the memory gate and is formed of an n-type semiconductor layer”.
The Prior Arts of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge do not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of claim 1 in its entirety (the individual limitations may be found but not in combination with proper motivation). Hence, Claim 1 is allowable.
Claim 6 is allowable primarily because the prior arts of record, singly or in combination, neither anticipates nor render obvious the following limitations when taken in combination with all other limitations:
“…a fin which is a part of the semiconductor substrate and is formed of an n-type semiconductor layer formed so as to selectively protrude from the main surface of the semiconductor substrate; an isolation which is formed on the main surface of the semiconductor substrate and is formed to have an upper surface located at a position 
The Prior Arts of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of claim 6 in its entirety (the individual limitations may be found but not in combination with proper motivation). Hence, Claim 6 is allowable.
The most relevant prior art Katayama et al. (US publication 2006/0044873 A1), Ishimaru et al. (US publication 2005/0230736 A1), and Funayama et al. (US publication 2011/0129984 A1) disclose some limitations of the claimed invention (see rejection of claim 9-11 above) with the exception of the limitations as mentioned above.
Because the prior arts of record, singly or in combination, neither anticipates nor render obvious the claimed invention as a whole, the independent claims 1 and 6 are deemed patentable. The depended claims are allowed for their dependency to claim 1 and 6.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed R Alam whose telephone number is 469-295-9205 and can normally be reached between 8:00am-6:00pm (M-F) or by e-mail via Mohammed.Alam1@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.